Case 1:21-cr-00392-RCL Document 60 Filed 08/26/21 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,
CRIMINAL NO.:21-cr-392-RCL

V.
FELIPE ANTONIO MARTINEZ, et al.,

Defendants.

WQeereeweweeee ee

[PROPOSED] ORDER
Before the Court is Defendant Felipe Antonio Martinez’s motion to travel from Travis
County, Texas to Riverside County, California, where his family resides. The government does
not oppose Mr. Martinez’s motion. For the reasons set forth in the motion, it is
ORDERED, that the motion is GRANTED, and it is further
ORDERED, that Mr. Martinez may travel from Travis County, Texas to Riverside
County, California.

IT IS SO ORDERED.

Date: August ¢* 2021 c= C kn lv
ROYCE C. LAMBERTH
UNITED STATES DISTRICT JUDGE
